DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted defendants-appellees' motion to stay proceedings.  For the following reason we affirm the judgment of the trial court.
Appellant Lanora Allomong presents one assignment of error:
  "THE TRIAL COURT ERRED IN GRANTING DEFENDANTS' MOTION TO STAY PROCEEDINGS PENDING ARBITRATION."
The record reveals that appellant made claims against appellees, Donald L. Hans and Premier Warranty Group, Inc., for the breach of a warranty contract.  Included in that contract is a provision that all claims between the parties concerning warranty coverage must be submitted to arbitration.
Ohio law favors arbitration, Schaefer v. Allstate Ins.Co. (1992), 63 Ohio St. 3d 708, 711, and R.C. 2711.02 provides the trial court with the authority to stay proceedings to allow arbitration to proceed.  Hamburger v. Tom Brown Custom Homes, Inc.
(June 27, 1997), Lucas App. No. L-97-1021, unreported.  Upon review, we find that the trial court did not abuse its discretion in granting appellees' motion to stay proceedings and the sole assignment of error is not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
Peter M. Handwork, J., George M. Glasser, J. Judges concur.
  __________________________ Mark L. Pietrykowski, J.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.